Citation Nr: 1111132	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability prior to November 20, 2009, and in excess fo 20 percent after November 20, 2009.

2.  Entitlement to service connection for neurologic manifestations secondary to a low back disability.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982 and March 2003 to June 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted the Veteran service connection for a low back disability with a 10 percent evaluation, effective September 21, 2007.  A Decision Review Officer (DRO) decision increased the Veteran's evaluation for a low back disability to 20 percent, effective November 20, 2009.  

The issues have been recharacterized to comport to the development of the Veteran's claim and 38 C.F.R. 4.71a, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine.  

The issue of entitlement to service connection for neurologic manifestations secondary to a low back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to November 20, 2009, the Veteran's low back disability was manifested by 60 degrees of forward flexion at its most limited, a combined range of motion of the thoracolumbar spine greater than 120 degrees at its most limited, and did not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; after November 20, 2009, the Veteran's low back disability is not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or any type of ankylosis of any portion of his spine.






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a low back disability prior to November 20, 2009, and in excess of 20 percent after November 20, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An October 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's low back disability; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the November 2009 VA examination report did not note a review of the Veteran's claim file, because the current severity of the low back disability is at issue, and the examiner conducted relevant testing to address this issue, the examination was adequate.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks an initial evaluation in excess of 10 percent prior to November 20, 2009, and in excess of 20 percent after November 20, 2009.  He claims that suffers pain, tight muscles, and frequent incapacitating episodes.  

The RO originally granted service connection for a low back disability in September 2008, assigning a 10 percent evaluation under 38 C.F.R. § 4.71a, DC 5237, effective September 21, 2007.  A March 2010 DRO decision increased the Veteran's rating for a low back disability to 20 percent disabling under 38 C.F.R. § 4.71a, DC 5237, effective November 20, 2009.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also Deluca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his increased rating claim in September 2007, which was after VA promulgated new regulations concerning the evaluation of the disabilities of the spine based on range of motion and lumbosacral strains, effective September 26, 2003.  Thus, only the current rating criteria apply to the Veteran's claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Diagnostic Code 5237 is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The current General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months, and a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (1) to Diagnostic Code 5237 provides that, for purposes of ratings under Diagnostic Code 5237, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

A.  Evaluation in excess of 10 percent prior to November 20, 2009

September 2004 private treatment records note that the Veteran was given an assessment of lumbosacral pain with radicular symptoms. 

A November 2006 private treatment record notes that the Veteran complained of chronic low back pain and was given an assessment of severe lumbar strain with radicular pattern.  

August 2007 private treatment records note that the Veteran complained of cough, phlegm, and low back pain and was noted to have decreased range of motion of the musculoskeletal system.  

A VA examination was conducted in August 2008.  The Veteran reported that since service every two to three months for two to three days his back gets muscle spasms and he had an episode that caused right leg pain.  In the last year he had no incapacitating episodes.  He continues to work out and bike regularly.  Objective examination revealed that the Veteran was in no acute distress and had 85 degrees of forward flexion, 23 degrees of lateral flexion bilaterally equal, 70 degrees of complete rotation bilaterally combined, and 30 degrees of back bending.  All motions were repeated three times without change.  The Veteran had 2+ reflexes at the knee, and 5/5 strength and sensation is intact from hip to toe.  Negative straight leg raise.  He has tenderness to palpitation about the lower lumbar spine, but no muscle spasms or malalignment was seen.  An assessment of chronic lumbar spine strain with degenerative changes was given.  The examiner noted that it is within reason to believe that the Veteran would lose between 10 and 15 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares-ups.  He has a normal gait and stands and sits unassisted from a chair.  He has no neurological dysfunction and no incapacitating episodes.  

An April 2009 private treatment record notes that the Veteran presented with back pain and disc bulge of the lumbar area.  He takes medications during flares, which help a lot and stays active with exercise.   An assessment of lumbar disc disease with myelopathy was given.  

August 2009 private treatment records note that the Veteran presented with complaints of back pain for four days, which occurred when lifting his leg to get over a barrier on a boat and felt something in his back pull.  It has gotten progressively worse and the Veteran has pain in his right leg and pain and numbness in his right calf.  Objectively the Veteran's lumbosacral area revealed right local tenderness and painful and reduced lumbosacral range of motion.  Straight leg raise was positive.  Motor strength and sensation was normal, including heel and toe gait.  An assessment of lumbar disc disease with myelopathy was given.  

To receive a higher 20 percent evaluation for his low back disability prior to November 20, 2009, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

The August 2007 private treatment record notes that the Veteran had decreased range of motion of musculoskeletal system.  The August 2008 VA examination report notes that the Veteran had 85 degrees of forward flexion, 23 degrees of lateral flexion bilaterally equal, 70 degrees of complete rotation bilaterally combined, and 30 degrees of back bending and that the Veteran would lose between 10 and 15 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares ups.  The August 2009 private treatment record notes that the Veteran's had reduced lumbosacral range of motion.  Although the private treatment records indicate that the Veteran had decreased range of motion, they do not specify the degree of range of motion lost and do not indicate that he has 60 degrees or less of forward flexion or a combined range of motion of the thoracolumbar spine less than 120 degree.  The August 2008 VA examination report indicates that the Veteran's thoracolumbar spine had 231 degrees of combined range of motion, but lost at most 15 degrees of motion on repetition.  Thus he had had a combined range of motion at worst of 216 degrees.  Assuming that the Veteran lost 15 degrees of motion from only forward flexion of his thoracolumbar spine, at worst, he had 70 degrees of forward flexion. 

Furthermore, there is no medical evidence indicating, nor does the Veteran contend that he has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  
There is no evidence of record, nor does the Veteran claim, that he has been prescribed bed rest by a physician due to his low back disability prior to November 20, 2009.  

Accordingly the preponderance of the evidence is against a rating in excess of 10 percent for a low back disability prior to November 20, 2009; there is no doubt to be resolved; and an increased rating is not warranted.

B.  Evaluation in excess of 20 percent after to November 20, 2009

A VA examination was conducted on November 20, 2009.  The Veteran reported intermittent episodes of pain, which is dull and aching with spasm and tingling into the right calf.  He has difficulty with prolonged sitting, standing, and walking.  He reports minor and major painful flare-ups.  The Veteran reports missing ten days of work in the last 12 months, however this is not associated with a note from his doctor and his employer is fairly liberal.  He utilizes a lumbar support belt.  A physical examination revealed that the Veteran was in no acute distress, had fluid movements, and mild thoracic spine scoliosis.  Palpitation reveals tenderness of the sacroiliac joint on the right side.  The Veteran had 55 degrees of forward flexion.  The Veteran reported discomfort at the end of the range of motion, but there was no change in the range of motion on repetition.  Neurologic examination revealed intact motor and sensory function.  Diagnoses of lumbosacral strain with degenerative changes and mild sciatica were given.  The examiner opined that the Veteran would loss 10 to 15 degrees of his overall range of motion due to weakness, fatigability, and lack of coordination secondary to painful flare ups.  There have not been any episodes requiring bedrest, however he has missed work due to his back.  There is no evidence of any chronic neurologic problems with his legs secondary to his lumbar spine condition.  There is noted mild straight leg raise associated with mild sciatica, but no other findings on objective examination.  

To receive a higher 40 percent evaluation for his low back disability after November 20, 2009, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Assuming that the Veteran lost 15 degrees of motion from only forward flexion of his thoracolumbar spine, at worst, the November 2009 VA examination shows that he had 40 degrees of forward flexion.  Furthermore, there is no medical evidence indicating, nor does the Veteran contend that he has any type of ankylosis of his thoracolumbar spine.  

There is no evidence of record, nor does the Veteran claim, that he has been prescribed bed rest by a physician due to his low back disability after November 20, 2009.  

Accordingly the preponderance of the evidence is against a rating in excess of 20 percent for a low back disability after November 20, 2009; there is no doubt to be resolved; and an increased rating is not warranted.

The disabling effects of pain have been considered in evaluating the Veteran's service-connected low back disability, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  

At no time since the pendency of the Veteran's claim has his low back disability met or nearly approximated the criteria for higher ratings, and further staged ratings are not for application.  See Hart, 21 Vet. App. 505.

The Veteran genuinely believes that the severity of his low back disability warrants a higher rating.  Lay testimony is competent to establish the presence of observable symptomatology such as back pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the range of motion of his low back or whether his low back disability manifests specific diagnoses such as ankylosis.  Thus, the Veteran's opinions are far outweighed by the detailed opinions provided by the VA medical professionals.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Nor does the Veteran qualify for extra-schedular consideration for his service-connected low back disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms, such as pain and limited motion, that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for the Veteran's low back disability.  The schedular criteria are not inadequate for rating this Veteran's disabilities, and the other two steps in the analysis of extra-schedular ratings need not be reached.  See Thun, supra.  

The preponderance of the evidence is against an evaluation in excess of 10 percent for a low back disability prior to November 20, 2009, and in excess of 20 percent after November 20, 2009; there is no doubt to be resolved; and increased ratings are not warranted.  Gilbert, supra.




ORDER

Entitlement to an initial evaluation in excess of 10 percent for a low back disability prior to November 20, 2009, and in excess of 20 percent after November 20, 2009, is denied.  


REMAND

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine Note (1), neurological abnormalities are to be rated separately under the appropriate diagnostic code.

A September 2004 private treatment record notes that the Veteran was given an assessment of lumbosacral pain with radicular symptoms, a November 2006 private treatment record notes that the Veteran was given an assessment of severe lumbar strain with radicular pattern, and the November 20, 2009 VA examination report notes that there is no evidence of any chronic neurologic problems with his legs secondary to his lumbar spine condition, but there is mild straight leg raise associated with mild sciatica; no other findings on objective examination.  

Given the non-definitive conclusions contained in the November 2009 VA examination report regarding whether the Veteran has neurologic abnormalities associated with his service connected low back disability, a new VA examination should be provided to clearly determine the nature and etiology of any current neurologic abnormalities the Veteran may have.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination by an appropriate medical professional to determine the nature and etiology of any current neurologic abnormalities the Veteran may have.  All indicated tests and studies should be performed.  The examiner is to comment on any impairment of the sciatic nerve or sciatica.  As to any neurologic abnormality identified, the examiner is to provide an opinion as to whether it is at least as likely as not secondary to, or is otherwise related to, the Veteran's service-connected low back disability.  

The examiner is to comment on the private treatment records indicating that the Veteran has radicular symptoms and the November 20, 2009 VA examination report.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be re-adjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


